623 F.3d 633 (2010)
Nirmal SINGH, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
No. 08-70434.
United States Court of Appeals, Ninth Circuit.
September 17, 2010.
Patrick Ontiveros Cantor, Esquire, Taranjeet Kaur Buttar, I, Esquire, Buttar & Cantor, LLP, Tukwila, WA, Bart Klein, Law Offices of Bart Klein, Mark Barrett Nerheim, Seattle, WA, for Petitioner.
John Blakeley, Senior Litigation Counsel, Rebecca Ariel Hoffberg, Esquire, Trial, Oil, Mona Maria Yousif, Trial, William Charles Peachey, Senior Litigation Counsel, M. Jocelyn Lopez Wright, U.S. Department of Justice, Washington, DC, Chief Counsel Ice, Office of the Chief Counsel, Department of Homeland Security, San Francisco, CA, for Respondent.
Prior report: 602 F.3d 982.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.